Voorhies, J.
The object of this suit is to ascertain if the defendants have any title to a portion of the property purchased by the plaintiff at Sheriff sale,on execution against Mrs. Sidonia Moussier, and Miss Emma Cornen; and if they have such titles, to procure a partition.
I. It is conceded that, at one time Mrs. Coolidge and Mrs. Courcelle we're part *97owners as heirs of Jean Marie Cornen deceased, and of his deceased wife Marie G. Garel. And by purchase from Theodore Cornen, on the 6th J une, 1844, they ■acquired an additional interest in this property.
The question presented is, whether this additional interest was divested by the sale of the 12th February, 1846, by which these parties conveyed their rights as follows, to wit: “ all the hereditary portions, rights, title and interest, claim and demand of each of them the said Marie E. G. C. Cornen and Marie A. C. L. Cornen, wife of Geo. E. Coolidge, and unto them devolving as heirs of the said Jean M. Cornen and Marie G. Garel, their father and mother ; and further all the right, title and interest, which they have acquired jointly with the above named Pierre P. Cornen, Anne M. E. Cornen and Marie J. P. S. Cornen, wife of Gus-tave Moussier, from Mistress Marie E. V. Cornen, wife of Achille Sigur, of the Parish of Iberville, Mistress Marie Gracieuse Cornen, wife of Edward Sigur, of the Parish of St. Mary, and Frangois Theodore Cornen, of the Parish of Plaque-mine,’’ etc.
Mrs. Courcelle, and Mrs. Coolidge, therefore, sold the shares, which they owned as heirs of their deceased father and mother, and also the portion which they had purchased from Frangois Theodore Cornen. These parties, it is true, perfected their titles from the latter, only two years after the sale or project of the sale from which we have made the above quotation. But, having parted with their interests, the title, which they subsequently procured, inured to the benefit of their vendee.
II. The children of Mrs. Moussier claim by virtue of donations from Mrs. Achille Sigur, and of Mrs. Edward Sigur. On the 28th March, 1846, Mrs. Achille Sigur sold her interest to Pierre Paul Cornen, Miss Emma Cornen and Mrs. Moussier. The assignment purports to have been made for and in consideration of the sum of $350, which she acknowledged to have received in a promissory note subscribed by the said purchasers. This act was not signed by one of the vendees, Miss Emma Cornen; nor did she sign the note, which, it appears, remained some indefinite time in the hands of the notary.
This act was not recorded; whilst the subsequent donation of Mrs. Sigur to the minors, was admitted to registry.
It does not appear that the note of $350 was ever delivered to Mrs. Sigur, nor that she ever received from either of the parties its amount. But, as regards two of the vendees, the sale was complete, and, with or without registry, is as binding upon the donees as upon the donor. Aliter as to bona fide purchasers and creditors. O. 0. 2242, 2417, 2431.
Miss Emma Cornen never made herself a party to this sale or transfer, either by paying, or offering to pay, the price, or by any written stipulation aliunde. True she subsequently joined in mortgaging the property; but she did not, however, encumber specifically the share or interest in question. But this is not a question of confirmation or ratification ; for Miss Emma Cornen having been no party to the contract of sale, there was, as to her, no contract at all to ratify or confirm. C. 0. 2252.
The one third of the share of Mrs. Achille Sigur was never divested, and that portion passed to the donees by the act of donation.
Nor has the interest acquired by donation from Mrs. Edward Sigur ever b,ee$ divested.
It is contended for by the plaintiff, that the owners have, by their qcts and *98silence been instrumental in deceiving Mm as to the non existence of any title in them. An answer to this is that minors cannot be so estopped.
It is, therefore, ordered and decreed, that the judgment of the District Court, as regards 'Mrs. Coolidge and Mrs. Courcelk, be affirmed with costs.
It is further decreed, that the said judgment be reversed as regards the heirs and children of Gustave Moussier and Marie P. Sidonia Moussier, who are hereby recognized to be the owners of the property in question, in the following proportions, to wit: one third of one forty-eighth part thereof, being- the share of Mrs. Achille Sigur, — and also one forty-eighth portion, being the share of Mrs. Edward Sigur.
And it is further decreed, that this case be remanded for a partition, the plaintiff and appellee paying the costs of appeal.
Land, J. absent.